DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Claims 1-18, 21 & 22 are pending.
 
Response to Arguments
Applicant’s claim amendments and supporting arguments, filed 07/06/2022, with respect to the §§ 112(b) and prior art rejections, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly discovered Shi reference.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 21 & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Edge Computing: Vision and Challenges” by Weisong Shi et al. (published in 2016, hereinafter “Shi”).

Regarding claim 1, Shi teaches 
A method, the method comprising: 
selecting, by one or more computer processors, a dataset for upload to a server [Shi, page 642, section IV.C, first paragraph, edge device data]; 
determining, by one or more computer processors, a data transformation scheduled to be applied to the dataset by the server after upload of the dataset to the server, wherein the data transformation is a process of converting data from a first data structure into a second data structure [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value]; 
performing, by one or more computer processors, a dataset read on the dataset [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value]; 
performing, by one or more computer processors, the data transformation on the dataset [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value]; and 
uploading, by one or more computer processors, the dataset to the server [Shi, page 642, section IV.C, second paragraph].  

Regarding claim 2, Shi teaches the method of claim 1, further comprising, determining, by one or more computer processors, metadata of the dataset [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value].  

Regarding claim 3, Shi teaches the method of claim 2, wherein the metadata is selected from the group consisting of a number of rows in the dataset, a number of columns in the dataset, and a column type in the dataset [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value].  

Regarding claim 4, Shi teaches the method of claim 1, wherein performing the dataset read on the dataset further comprises performing, by one or more computer processors, a memory non- intensive dataset read on the dataset, wherein performing a memory non-intensive dataset read comprises: loading, by one or more computer processors, a first portion of the dataset into memory; processing, by one or more computer processors, the first portion of the dataset in stream form; and Page 2 of 16Docket No. P201904015US01 Application No. 16/868,770 iteratively repeating, by one or more computer processors, the dataset read of portions of the dataset until all portions of the dataset are processed [Shi, page 641, section IV.A, second full paragraph describing computing stream concept of processing entire or partial functionalities of an application anywhere along the data propagation path, from the edge device to the cloud environment].  

Regarding claim 5, Shi teaches the method of claim 1, wherein the dataset includes input for a machine learning pipeline [Shi, page 639, section III.B, data used in cloud computing video analytics].  

Regarding claim 6, Shi teaches the method of claim 1, wherein the data transformation is selected from the group consisting of: removal of a column, removal of a row, filtering of a column, filtering of a row, deidentification, deduplication, compression, transcoding, encryption, a logarithmic transformation, a square root, a multiplicative inverse 2 transformation, a ranked transformation, a Fischer transformation, a Laplace transformation, and a Box-cox transformation [Shi, page 644, section IV.E, left column, second full paragraph, teaching column removal, “Similar to the health record data, end user data collected at the edge of the network should be stored at the edge and the user should be able to control if the data should be used by service providers. During the process of authorization, highly private data could also be removed by the things to further protect user privacy.”].  

Regarding claim 7, Shi teaches the method of claim 1, wherein performing the dataset read on the dataset further comprises performing, by one or more computer processors, a data pass on the dataset, wherein performing a data pass on the dataset comprises: reading, by one or more computer processors, all rows of the dataset for at least one column in the dataset [Shi, page 639, section III.A, right column, first full paragraph, second item: “Content filtering/aggregating could be done at the edge nodes to reduce the data volume to be transferred.”].

Regarding claim 21, Shi teaches the method of claim 2, wherein determining the data transformation scheduled to be applied to the dataset by the server after upload of the dataset to the server further comprises: determining, by one or more computer processors, the data transformation removes a particular column from the dataset; and determining, by one or more computer processors, using the metadata of the dataset, whether the particular column is in the dataset [Shi, page 644, section IV.E, left column, second full paragraph, “Similar to the health record data, end user data collected at the edge of the network should be stored at the edge and the user should be able to control if the data should be used by service providers. During the process of authorization, highly private data could also be removed by the things to further protect user privacy.”].
  
Regarding claim 22, Shi teaches the method of claim 1, further comprising: providing, by one or more computer processors, to the server, information regarding the data transformation performed on the dataset [Shi, page 638, section II.B, second paragraph: “At the edge, the things can not only request service and content from the cloud but also perform the computing tasks from the cloud. Edge can perform computing offloading, data storage, caching and processing, as well as distribute request and delivery service from cloud to user.”].

	Claims 8-14 recite limitations similar to those recited in claims 1-7, respectively, and are rejected for similar reasons as discussed above.

	Claims 15-18 recite limitations similar to those recited in claims 1-4, respectively, and are rejected for similar reasons as discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        07/16/2022